Clarke, J.
(dissenting):
I think the written contract sufficiently definite for enforcement and the character of the services to be rendered by the defendant is such as to bring the case within equitable cognizance for the ; protection of the plaintiff by injunction.
■I think, however, that the injunction is too broad and should be limited to the theatrical season. The order appealed from should, therefore, be modified so as to provide that the defendant be enjoined and restrained during the regular theatrical season during the pendency of this action from rendering services as an actor to or appearing as an actor for any person other than the plaintiff, but no longer in any event than until the end of the theatrical season during the year 1907-1908, and as so modified,' affirmed.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars'costs.